Citation Nr: 1313450	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-07 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, evaluated as 20 percent disabling prior to December 2, 2009 and as 40 percent disabling from that date.

2.  Entitlement to an increased rating for cervical strain with bilateral radiculopathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for traumatic brain injury, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to September 11, 2008.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran  had active service from July 1982 to May 1986, and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board observes that a TDIU was granted in a December 2012 rating decision.  The RO assigned an effective date of September 11, 2008.  The Board notes, however, that the record contains a February 2003 statement from the Veteran that includes assertions by the Veteran that his service-connected disabilities interfered with his employment.  Liberally construed, this is a claim for a TDIU which was not addressed until the November 2004 rating decision on appeal.  As such, the Board has determined that the claim for a TDIU dates to February 2003.  As the agency of original jurisdiction (AOJ) assigned an effective date subsequent to February 2003, the issue of entitlement to a TDIU prior to September 11, 2008 remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record indicates that the Veteran is in receipt of Social Security Administration  (SSA) disability benefits.  In that regard, the Board observes that in a January 2010 statement, the Veteran indicated that he had been granted full SSA disability from August 12, 2009.  The Board notes that the record contains records from SSA concerning a closed period from December 1, 2003 to February 28, 2005.  However, it is unclear whether the records already associated with the claims file constitute the entire record before SSA at the time of its grant of disability benefits for the closed period.  Moreover, records concerning the more recent grant of SSA benefits have not been associated with the claims files.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Evaluations

Regarding his cervical spine, lumbar spine, and right hip disabilities, the Board observes that the Veteran was most recently examined by VA in December 2009.  The examination report indicates that on back inspection, the examiner noted that there was pain "with motion with evidence weakness, decreased strength with ROM, and lack of endurance."  He did not quantify the functional limitation caused by pain, weakness, decreased strength and lack of endurance in terms of additional loss of range of motion.  With respect to the Veteran's right hip disability, the examiner noted that there was painful motion mostly in the lower right back and buttocks, and not in the greater trochanter and groin.  He provided range of motion measurements for planes of movement in the right hip, but did not state whether the Veteran had pain in any of those planes, and if so, the degree at which pain was evident.  In light of these deficiencies, the Board has determined that the examination report is not adequate for the purpose of evaluating the Veteran's service-connected spine and right hip disabilities.  



TDIU

With respect to the issue of a TDIU prior to September 11, 2008, the Board notes that there is a conflict in the evidence regarding the Veteran's employment history.  In August 2004, the Veteran reported that he had worked for two different companies, one from March 1999 to January 2004, and another from 2000 to January 2002.  During an internal medicine evaluation conducted for SSA, the Veteran reported that he had last worked in February 2004.  

A December 2005 notice of award from SSA indicates that the Veteran was found to be disabled under SSA's rules for a closed period from December 1, 2003 to February 2005.  

In August 2009 the Veteran reported that he had worked for one company from January 2005 to August 2009, and for another from January 2000 to January 2007.  This report of employment from 2000 to 2007 appears to be in conflict with the Veteran's previous reports, to include statements that he was out of work from November 2004 to December 2005, and with a finding of disability from December 2003 to February 2005 by SSA.  

Because of the confusion surrounding the Veteran's employment during the period from 2003 to 2008, the Board concludes that he should be given the opportunity to outline his employment activities during that timeframe.  

The Board also finds that, given the variety of the Veteran's physical disabilities and his assertion that they prevented him from securing or following any substantially gainful occupation, an opinion should be sought in that regard.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify his employment history for the period from February 2003 to September 2008.  He should be requested to provide as much information on each employer as possible, to include names of employers and dates of employment.  

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  SSA should be specifically requested to furnish records pertaining to the closed period of disability from 2003 to 2005, as well as the current period, beginning in 2009.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The development described below should not be undertaken until the development set forth above has been completed.

3.  After the development ordered in paragraphs 1 and 2 is completed, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his cervical spine, lumbar spine, and right hip disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

The examiner's report should fully set forth all current complaints and pertinent clinical findings pertaining to the Veteran's cervical spine, lumbar spine, and right hip, and should describe in detail the presence or absence and the extent of any functional loss experienced by the Veteran relating to the cervical spine, lumbar spine, or right hip.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected parts.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Forward the claims file to a physician(s) or other appropriate provider(s) with the requisite expertise to determine whether the Veteran was unemployable due to his service-connected disabilities during the period from February 2003 to September 2008.  The provider should be advised of the Veteran's service-connected disabilities and their evaluations during the relevant period (2003-2008).  The provider should review the claims file and the Veteran's history in particular, and provide an opinion with respect to whether the Veteran was unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities at any time during the period from February 2003 to September 2008.

A discussion of the underlying reasons for all opinions expressed must be included in the provider's report, to include reference to pertinent evidence where appropriate. 

If the provider is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


